ORDER We suspended respondent Scott Alan Becker from the practice of law for a minimum of 60 days, effective August 3, 2016. We conditionally reinstated respondent to the practice of law, effective October 2, 2016, and placed him on probation for 2 years. Aterró of respondent’s probation required him, on a quarterly basis, to report to the Director of the Office of Lawyers Professional Responsibility the status of his efforts to resolve the claims of the heirs of Richard Linde: It further provided that after 1 year, if the claims of the heirs had been resolved, respondent could request early termination of the probation, and that if the Director agreed, the parties could file a request for termination of probation with the court. The parties have now filed a stipulation for termination of probation. In it, they state-that respondent has “cooperated with the terms of his probation, including resolving the claims of the heirs of Richard Linde.” The parties jointly recommend the termination of respondent’s probation. Based upon all -the files, records, and proceedings herein, IT IS HEREBY ORDERED that respondent Scott Alan Becker’s probation is terminated as of the date of this order. BY THE COURT: /s/__ — -:-_ ' David R. Stras ' Associate Justice